                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
AES:JN                                              271 Cadman Plaza East
F. #2019R00102                                      Brooklyn, New York 11201



                                                    March 27, 2020


By Email and ECF

Edward Y. Kim
K R I E G E R K I M & L E W I N LLP
500 Fifth Avenue, 34th Floor
New York, NY 10110
212.390.9555
edward.kim@KKLllp.com

               Re:     United States v. Jose Carlos Grubisich
                       Criminal Docket No. 19-102 (RJD)

Dear Mr. Kim:

                 Enclosed please find documents in response to your letters dated January 31, 2020
and March 7, 2020, regarding whether the government intends to rely upon 18 U.S.C. § 3292 to
assert that the relevant statute of limitations periods for any of the offenses charged in the
indictment in this matter were suspended for any period of time. As stated in our February 26,
2020 letter response, the government’s position is that each of the charged offenses is within the
relevant statute of limitations periods, but the government did obtain tolling orders pursuant to
18 U.S.C. § 3292 and is seeking limited unsealing orders as to those applications and orders. Of
course, in the alternative, the government may rely on orders obtained pursuant to 18 U.S.C.
§ 3292 for the charges in the above-captioned indictment.

               Enclosed please find an application, declaration and applicable orders, along with
relevant attachments, including a Mutual Legal Assistance Request to Brazil, bates-numbered
DOJ-JCG10-49, obtained in the Eastern District of Virginia on June 30, 2016.
             We are working on authorization to produce the other 18 U.S.C. § 3292
documents.



                                                 Very truly yours,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                         By:      /s/ Alixandra E. Smith
                                                 Alixandra E. Smith
                                                 Julia Nestor
                                                 Assistant U.S. Attorneys
                                                 (718) 254-7000

                                                 ROBERT ZINK
                                                 Chief, Fraud Section
                                                 Criminal Division
                                                 U.S. Dept. of Justice

                                         By:                /s/
                                                 Lorinda Laryea, Assistant Chief
                                                 Leila Babaeva, Trial Attorney
                                                 Criminal Division, Fraud Section
                                                 U.S. Department of Justice
                                                 (202) 353-3439



Enclosures

cc:   Clerk of the Court (RJD) (by ECF) (without enclosures)




                                             2
